Citation Nr: 9913457	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for chronic fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to June 
1992.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In the September 1995 Statement of the Case, the RO addressed 
four issues disputed by the veteran within his June 1995 
notice of disagreement: (1) entitlement to service connection 
for headaches; (2) entitlement to service connection for 
memory loss; (3) entitlement to service connection for 
chronic fatigue; and (4) entitlement to service connection 
for depression.  The veteran filed a timely substantive 
appeal to this determination that month.  

In an April 1996 rating decision, service connection was 
awarded for post-traumatic stress disorder with depression.  
Accordingly, this claim has been granted and, under the 
guidance supplied by the U.S. Court of Appeals for Veterans 
Claims (Court) in AB v. Brown, 6 Vet. App. 35 (1993) and the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, the issue of entitlement to service 
connection for depression is not before the Board at this 
time.

Based on the veteran's testimony at a hearing held before a 
hearing officer at the RO in November 1995, the hearing 
officer assumed jurisdiction of the issue of service 
connection for "atrial fibrillation (with weight loss)," 
finding that this issue was inextricably intertwined with the 
claim of service connection for chronic fatigue syndrome in 
April 1996.  The Board can not agree with this determination.  
In Parker v. Brown, 7 Vet.App. 116 (1994) the Court announced 
that if two issues are related, but not inextricably related, 
they may be adjudicated separately.  Based on Parker, the 
Board finds that the issue of service connection for atrial 
fibrillation with weight loss, while it may be related to the 
issues certified for VA's consideration, is not inextricably 
related.  In any event, while this issue was addressed in 
written argument prepared by the veteran's representative in 
May 1999 and December 1997, this issue has never been the 
subject of either a notice of disagreement or substantive 
appeal.  Consequently, this issue is not before the Board at 
this time.  See 38 U.S.C.A. § 7105(a) (West 1991).  If the 
veteran is in disagreement with the hearing officer's 
determination that the claim of service connection for atrial 
fibrillation with weight loss is not well grounded, he must 
file a notice of disagreement with the RO.  In light of this 
determination, the veteran should be allowed the opportunity 
to file a timely notice of disagreement with the April 1996 
determination if such notice is filed within one year of the 
Board's determination in this case.





REMAND

The veteran contends that his headaches, memory loss, and 
chronic fatigue are undiagnosed illnesses associated with 
this service in the Persian Gulf War.  In neither the April 
1996 Supplemental Statement of the Case or the September 1995 
Statement of the Case has the RO made reference to 38 C.F.R. 
§ 3.317 (1998), the regulation regarding compensation for 
certain disabilities caused due to undiagnosed illnesses.  
Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but are 
not limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. 38 U.S.C.A. § 1117(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.317(a)(1) and (b) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3). A chronic disability resulting from an 
undiagnosed illness referred to above shall be rated using 
evaluation criteria from 38 C.F.R. Part 4 for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c).

Since the April 1996 Supplemental Statement of the Case, 
additional medical evidence has been obtained by the RO.  
This medical evidence includes medical records from the 
Social Security Administration.  Accordingly, this evidence 
is "pertinent" to the veteran's current claim.  38 C.F.R. 
§ 20.1304(c)(1998) states, in pertinent part:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

38 C.F.R. § 19.37(a)(1998) states, in pertinent part:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in § 19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.      

Consistent with the provisions of 38 C.F.R. §§ 20.1304(c) and 
19.37(a), this evidence must be referred to RO for review.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to obtain copies of 
those treatment records which have not 
been previously secured.

2. The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of his claimed 
Persian Gulf-related undiagnosed illness, 
manifested by headaches, memory loss, and 
chronic fatigue.   The scheduled 
examinations should include, but are not 
limited to, neurological and psychiatric 
examinations. The claims folder must be 
made available to the examiners for 
review in conjunction with the 
examinations.  The examiners should 
question the veteran in order to obtain 
all pertinent history concerning the 
claimed disorders.  All necessary tests 
and studies should be conducted as 
determined appropriate by the examiners.  
The reports of examinations should 
contain a detailed account of all 
manifestations of the claimed undiagnosed 
disorders found to be present. The 
examiners should also comment on whether 
any manifestations noted are the result 
of any disorder originating in service, 
based on the examiner's review of the 
claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
or reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
headaches, memory loss, and chronic 
fatigue must be review with specific 
consideration of both 38 C.F.R. § 3.317 
(1998) and VAOPGCPREC 4-99 (May 3, 1999).

The veteran is advised that any additional claims will not be 
before the Board unless the determination of the RO is 
unfavorable, and he files a timely notice of disagreement and 
completes all procedural steps necessary to appeal a claim to 
the Board pursuant to 38 U.S.C.A. § 7105 (West 1991).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
Supplemental Statement of the Case and provided an 
opportunity to respond.  The case should be then returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


